DETAILED ACTION
In response to the amendment filed on 06/13/2022, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “larger” in each of claims 7, 11, and 12 is a relative term which renders the claim indefinite. The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shriver et al. (USPN 9,652,840) in view of Lindores et al. (USPAPN 2012/0101934).
Regarding claim 7, Shriver discloses:
an image acquisition unit configured to acquire a captured image of the field (see col 3 lines 2-7, acquiring an image of a field via satellite imagery);
a detection unit configured to analyze the image to detect a growth status of an object (see col 14 lines 58-59, a crop module determining a growth stage of a crop in the field based on the image and weather parameters);
an environment information acquisition unit configured to acquire current environment information of the field; a past environment information acquisition unit configured to acquire past environment information which is past environment information of the object in the field (see col 7 lines 3-14, acquiring historical and current weather parameters, including aggregated precipitation, temperature, and sun exposure); and
a prediction unit configured to predict a future growth status (see col 18 lines 9-22, determining a predicted yield of the crop),
mark and output an area and a part in the acquired image corresponding to an area and a part where damage to the object is likely to occur (see col 18 lines 9-22 and fig 10, displaying a marked area of the field where nitrogen deficiency is likely to occur).

However, Shriver does not disclose:
to predict a future growth status and a disease and pest occurrence status based on the detected growth status, the current environment information and the past environment information (i.e., Shriver discloses, in col 3 lines 2-7, that future growth stages may be predicted based on crop stressor data, however, does not specifically disclose further using the current growth stage to determine the predicted yield, nor discloses predicting disease and pest occurrences),
mark and output an area and a part in the acquired image corresponding to an area of the object where a disease is likely to occur and a part of the object where damage by pests is likely to be larger (i.e., Shriver does not predicting disease and pest occurrences, therefore, does not disclose displaying such predictions).

In a similar field of endeavor of predicting future growth stages of a crop, Lindores discloses:
to predict a future growth status and a disease and pest occurrence status based on the detected growth status, the current environment information and the past environment information (see para [48]-[53], and fig 4, determining a predicted yield of a crop (i.e., “simulate the progress of one of his fields”) based on a growth stage of a crop (i.e., “NVDI” from “satellite data”) and weather parameters (“rainfall”), and see para [65], wherein determining the predicted yield includes determining a predicted pest and disease infestations recognized from analyzing historical patterns),
mark and output an area and a part in the acquired image corresponding to an area of the object where a disease is likely to occur and a part of the object where damage by pests is likely to be larger (see para [49] and [60], displaying a marked map of the field where pesticide and fungicide are to be applied according to the predicted pest and disease infestations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shriver with Lindores, and determine a predicted yield of a crop, as disclosed by Shriver, based on the growth stage of the crop and weather parameters and in addition to predicted pest and disease infestations, as disclosed by Lindores, for the purpose of increasing efficiency in farming (see Lindores para [10]).

Regarding claim 8, Shriver further discloses a coping approach display unit configured to display a coping approach based on a result of the prediction (see col 18 lines 9-22 and fig 10, displaying the marked area of the field for nitrogen prescription).

Regarding claim 9, Shriver and Lindores further disclose wherein the environment information acquired by the environment information acquisition unit comprises an accumulated temperature, an accumulated rainfall amount and an accumulated sunshine amount of the field (see rejection of claim 7, aggregated precipitation, temperature, and sun exposure).
Regarding claim 10, Shriver further discloses wherein the prediction unit is configured to predict according to a result learned by inputting the past environment information (see col 4 line 62 through col 5 line 23, utilizing machine learning).

Regarding claims 11 and 12, Shriver further disclose everything claimed as applied above (see rejection of claim 1).

Response to Arguments
Regarding the 101 rejection and claim interpretation under 112(f)
In view of the claim amendments, the 101 rejection has been withdrawn and the claims are no longer interpreted under 112(f).

Regarding the prior art rejection
Applicant's arguments have been fully considered but they are not persuasive. Regarding claim 7, the applicant argues that Shriver and Lindores fail to disclose the subject matter of the claim, specifically because neither Shriver nor Lindores discloses predicting a future disease and pest occurrence status by determining areas where a disease is likely to occur or damage by pests is likely to be larger.
The examiner respectfully disagrees. Lindores discloses that areas where pest and disease may occur can be predicted based on historical patterns (para [65], determining “long-term patterns” from collected data regarding “pest and disease infestations” to predict future yield), and further discloses that such areas may be displayed on a map (para [49], “visualized as a map showing when, where and how fertilizer or pesticide is required on a field”; and para [60], “the same principles apply to fungicide”). In summary, Lindores discloses collecting data regarding pest and disease infestations, from which long-term patterns are recognized from to determine when and where to apply pesticide and fungicide to optimize yield of the crop. Such features, in view of Shriver, reads on the newly added limitations of the claim. Similar reasons apply to claims 11 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668